Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/4/2020.   
Claims 1-10 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “wherein the drive gear (60) is integrally formed, unitary and one-piece with the motor output shaft (28) to rotate with the motor output shaft (28)”. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the drive gear (60) is integrally formed, unitary and one-piece with the motor output shaft (28) to rotate with the motor output shaft (28)”.  Figure shows the drive gear (60) is not integrally formed, unitary and one-piece with the motor output shaft (28).  They are formed by two pieces.  MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond.  It is vague and indefinite meaning of “unitary and one-piece”.  It is advised to make clear. 
Claim 1 recites “a motor output shaft (28) located within the stator (18) within the housing (12), with a gear portion (66) of the motor output (28) shaft extending out of the housing (12)”.   Particularly underlined part, it is vague and indefinite.  
“a motor output shaft (28) located within the stator (18) (missing a word ?) within the housing (12), with a gear portion (66) of the motor output shaft (28) extending out of the housing (12)”.  It may be one of below. 
within the stator (18),
within the housing (12),
within the stator (18) and within the housing (12), with a gear portion (66) of the motor output shaft (28) extending out of the stator (18) and the housing (12), 
Claim 6 recites “the maximum torque experienced by the drive gear”.  There is insufficient antecedent basis for this limitation in the claim on “the maximum torque”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 20180278114 A1).  
As for claim 1, PARK discloses an integrated active gear motor assembly (best see Fig. 3), comprising:
a housing (110-113, Fig. 5, motor housing) with a stator (200) and a rotor (300) located within the housing;
a motor output shaft (400) located within the stator within the housing (see 112 rejection), with a gear portion (portion of shaft after the motor housing) of the motor output shaft extending out of the housing; 
	a drive gear (see teeth 410 of worm gear, Fig. 4) connected to the gear portion (the teeth) of the motor output shaft (28);
an inner ball bearing (20, one of at middle among three) and an outer ball bearing (20, one at axial ends);
wherein the drive gear (410) is integrally formed, unitary and one-piece with the
motor output shaft (400) to rotate with the motor output shaft.
PARK is silent to explicitly describe the bearing (20) is “ball bearing”.  However, as shown is notoriously old and well known in the art being ball bearing, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have ball bearings per known in the art.   

As for claim 3, PARK discloses the assembly of claim 1, wherein the inner ball bearing (20 at middle) is located directly adjacent the housing (i.e., motor housing) on the motor output shaft (see at 113, Figs. 3, 5) and the outer ball bearing (20 at axial end) is spaced from the inner ball bearing on the motor output shaft by the drive gear (best see Figs. 3-4).
As for claim 4, PARK discloses the assembly of claim 1, wherein the outer ball bearing (20 at axial end) is located directly adjacent an end surface of the motor output shaft (best see Fig. 3).
As for claim 5, PARK discloses the assembly of claim 1, wherein an outside surface (78) of the inner ball bearing (20 at middle) is directly adjacent an inner surface (an axial inner) of the drive gear (see Figs. 3-4) and an outer surface (an axially outer) of the drive gear is directly adjacent an inner surface of the outer ball bearing (210 at axial end).
As for claim 6, PARK discloses the assembly of claim 1, wherein it would have been obvious the motor output shaft is sized to accommodate the maximum torque experienced by the drive gear, since the assembly should work properly. 
As for claim 7, PARK discloses the assembly of claim 1, wherein no auxiliary connection structures are required to connect the motor output shaft to the drive gear, since they are integrally formed, unitary and one-piece.  
As for claim 8, PARK discloses the assembly of claim 1, wherein the gear portion comprises only a fraction of the overall length of the motor output shaft (best see Figs. 3-4).

As for claim 10, PARK discloses the assembly of claim 1, wherein the motor output shaft is only mounted for rotation within the housing (i.e., motor housing) and for no other motion. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of TAKAHASHI (US 20150137632 A1).  
As for claim 2, PARK failed to teach the assembly of claim 1 wherein the motor output shaft (28) is hollow along its entire length.  TAKAHASHI discloses an assembly wherein the motor output shaft (13) is hollow along its entire length [0035].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for cooling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834